Case 1:19-cv-01826-RM-KLM Document 98 Filed 06/11/21 USDC Colorado Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

                                                    :
   John Geraci, on behalf of himself and all others :
   similarly situated,                              :
                                                      Civil Action No.: 1:19-cv-01826-RM-KLM
                                                    :
                         Plaintiff,                 :
           v.                                       :
                                                    :
   Red Robin International, Inc.,                   :
                                                    :
                         Defendant.                 :
                                                    :

                                 STIPULATION OF DISMISSAL

         Plaintiff John Geraci and Defendant Red Robin International, Inc., through counsel,

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby agree to dismiss the above-captioned action,

  with each party to bear their own respective fees and costs.

    John Geraci                                   Red Robin International, Inc.

    ___/s/ Sergei Lemberg__________               __/s/ Whitney M. Smith__
    Sergei Lemberg                                Whitney M. Smith
    Lemberg Law, LLC                              Lauri A. Mazzuchetti
    43 Danbury Road, Third Floor                  Kelley Drye & Warren LLP
    Wilton, CT 06897                              One Jefferson Road
    Telephone: (203) 653-2250                     Parsippany, NJ 07054
    slemberg@lemberglaw.com                       Telephone: 973-503-5900
    Attorneys for Plaintiff                       Facsimile: 973-503-5950
                                                  Email: lmazzuchetti@kelleydrye.com
                                                  Email: wsmith@kelleydrye.com

                                                  Stacy A. Carpenter
                                                  Richard M. Murray
                                                  Polsinelli PC
                                                  1401 Lawrence Street, Suite 2300
                                                  Denver, CO 80202
                                                  Telephone: 303-572-9300
                                                  Facsimile: 303-572-7883
                                                  Email: scarpenter@polsinelli.com
                                                  Email: rmurray@polsinelli.com
                                                  Attorneys for Defendant
Case 1:19-cv-01826-RM-KLM Document 98 Filed 06/11/21 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2021, a true and correct copy of the foregoing Stipulation
  of Dismissal was served electronically by the U.S. District Court for the District of Colorado
  Electronic Document Filing System (ECF) and that the document is available on the ECF
  system.
                                               By_/s/ Sergei Lemberg_________
                                                     Sergei Lemberg




                                                  2
